Citation Nr: 1633722	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to a TDIU.

In January 2014 and January 2015, the Board remanded the claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's January 2015 remand directives, the AOJ was to obtain outstanding private treatment records for the appellant's psychiatric disability.  If the records sought were unavailable, the reason was to be explained.  

A review of the electronic claims file demonstrates that in February 2015 the AOJ sent correspondence to the Veteran requesting that he send the appropriate authorization to obtain outstanding private treatment records.  It was requested that the authorization be returned within 30 days.  However, the appellant's authorization was not received until August 2015.  Notwithstanding, there is no indication that efforts were made to obtain the private treatment records once the authorization was received.  Moreover, the evidence does not suggest that the records are unavailable.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding private treatment records for the Veteran's PTSD from the Goldsboro Psychiatric Clinic (as he submitted a VA Form 21-4142 for that private provider in August 2015).  If an updated release form is needed, it should be secured.

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  If, an only if, additional private treatment records are received, forward the claims file to the VA Director of Compensation Service for an addendum opinion as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In connection with the referral, the AOJ must include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  

The Director must discuss the December 2010 VA examiner's opinion (which indicated that "any employment would be problematic" because of the Veteran's PTSD symptoms).

3.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




